Citation Nr: 0201601	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for an anal fissure with drainage, for the period 
prior to September 25, 2000.

2.  Entitlement to an increased rating in excess of 30 
percent for an anal fissure with drainage, for the period on 
and subsequent to September 25, 2000.

3.  Entitlement to an increased rating for tinea versicolor 
of the neck, arms, trunk and back, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of a 
right knee injury, post-operative with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.  A March 1999 RO hearing 
was held.  In June 2000, the Board remanded the case for 
additional evidentiary development.  During the pendency of 
the appeal, the RO increased the rating assigned for anal 
fissure with drainage from 20 percent to 30 percent, 
effective September 25, 2000.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans' Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Furthermore, the partial grant did not resolve the veteran's 
disagreement with the 20 percent rating assignment for the 
period prior to September 25, 2000.  The veteran has not 
withdrawn his appeal with respect to such ratings 
assignments.  See also appellant's February 2001 response to 
the RO's written inquiry in this regard.  The issues 
identified as before the Board on the first page of this 
decision reflect the above.

It appears the veteran's representative is raising the issue 
of entitlement to service connection for a left knee 
disability, claimed as secondary to his service-connected 
right knee disability.  That matter has been neither 
procedurally prepared nor certified for appellate review, and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Prior to September 25, 2000, the veteran's anal fissure 
was productive of no more than complaints of occasional 
bleeding and discomfort, without evidence of an active 
fissure, hemorrhoids, or any loss of sphincter control 
resulting in leakage.

3.  For the period on and subsequent to September 25, 2000, 
the veteran demonstrated no more than a slight loss of 
sphincter control resulting in leakage, without evidence of 
extensive leakage and fairly frequent involuntary bowel 
movements or an active anal fissure.

4.  Tinea versicolor results in no more than subjective 
complaints of itching and slight discoloration of the neck, 
arms, trunk and back, without evidence of exudation, 
crusting, constant itching, extensive lesions, ulceration, or 
marked disfigurement.

5.  The service-connected right knee disability is manifested 
primarily by radiographic evidence of degenerative changes 
and subjective complaints of pain and swelling, particularly 
with use.  However, the clinical evidence reveals that the 
right knee exhibits 15 degrees' extension and 135 degrees' 
flexion, with normal gait and no objective evidence of 
ligamentous laxity, instability, atrophy, painful motion, or 
weakness.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for an anal fissure with drainage, for the period prior to 
September 25, 2000, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 
7332, 7336 (2001).  

2.  The criteria for an evaluation in excess of 30 percent 
for an anal fissure with drainage, for the period on and 
subsequent to September 25, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.114, Diagnostic Codes 7332, 7336 (2001).

3.  The criteria for an increased rating in excess of 10 
percent for tinea versicolor of the neck, arms, trunk and 
back, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2001).  

4.  The criteria for an increased rating in excess of 20 
percent for residuals of a right knee injury, post-operative 
with degenerative joint disease, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing rating evaluations, to include 
the criteria specific to the disabilities at issue.  The 
veteran has also been advised of the evidence considered in 
connection with his appeal, and the evidence potentially 
probative of such claims.  The Board notes that the veteran 
has reported VA outpatient treatment only from in or around 
1997 and from the year 2000.  Records of VA outpatient 
treatment from such dates have been associated with the 
claims file and there is no indication that additional VA 
outpatient records pertinent to the veteran's disabilities 
exist or are available.  The veteran has not identified 
private treatment, and, in fact, reported that he had not 
seen a physician for his disabilities during the period 1990 
to 1997.  Finally, the claims file contains sufficient 
medical evidence, in the form of VA examination reports 
speaking directly to the nature and severity of the 
disabilities discussed in the decision herein below.  
Although his representative questions the adequacy of a 
recent VA examination, the Board finds that the examination 
adequately assessed and described the nature, extent, and 
severity of the disabilities at issue and that the totality 
of the clinical evidence of record provides an accurate 
picture of said disabilities.  It should be noted that during 
said VA examination, appellant refused a rectal examination.  
VA's duty to assist is not always a one-way street; the 
veteran has an obligation to assist in the adjudication of 
his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
particular, the Board has also placed significant probative 
value to the appellant's hearing testimony, particularly as 
it relates to the nature, extent, and severity of the rectal 
and skin disabilities.  Moreover, the veteran has been 
advised as to the enactment of the VCAA and has been given 
additional opportunity to present evidence or argument in 
connection with his appeal.  Neither he nor his 
representative have identified the existence of any 
additional evidence probative of his claims.  Insofar as 
there appears to be no additional available medical evidence 
relevant to such disabilities, there is no reasonable 
possibility that additional development would substantiate 
the veteran's claims.  

For the reasons set out above, the Board finds that the 
duties set out under the VCAA have been met relevant to the 
claims decided herein.  See Wensch v. Principi, No. 99-2210, 
slip. op. at 15-16 (U.S. Vet. App. Dec. 20, 2001), citing 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the veteran's claims with no benefit 
flowing to the veteran.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  


Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath, 
supra, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations which would require 
detailed exposition of the remote clinical histories and 
findings pertaining to such disabilities.

The current appeal stems from a claim for an increased rating 
for the right knee received in 1997.  At that time, the 
veteran reported that he had not seen a doctor since 1990 for 
his service-connected disabilities.  He submitted a July 1997 
VA outpatient record that reflects his complaint of right 
knee trouble, specifically pain and swelling, with occasional 
locking.  The right knee had swelling with mild tenderness to 
palpation.  X-rays were interpreted as showing moderately 
severe degenerative joint disease of the right knee.  

A September 1997 VA outpatient record indicates complaints of 
right knee giving way, pain, stiffness, and effusion, without 
locking.  Examination revealed a normal gait, without 
clinical evidence of effusion or atrophy.  Range of motion 
testing revealed 0 degrees' extension and 135 degrees' 
flexion.  Normal ranges of motion of the knee are 0 degrees' 
extension and 140 degrees' flexion.  38 C.F.R. § 4.71 (2001), 
Plate II.

In February 1998, the veteran indicated he was also seeking 
increased ratings for his tinea versicolor and anal fissure 
disabilities.  He stated that all of his treatment had been 
at a VA facility within the last year.

On April 1998 VA examination, the veteran complained of knee 
swelling, popping, and giving way, and indicated his symptoms 
were progressively getting worse.  He particularly reported 
problems with walking up stairs and with bending the knee.  
He reported that he took medications such as Motrin or Advil 
for pain.  Clinically, the veteran walked favoring his left 
leg.  The skin had a dry scaly rash.  There was evidence of 
right knee crepitation over the patellar area with some 
displacement of the patella, bilaterally, with knee movement.  
There was no erythema or effusion.  The ligaments were intact 
and a McMurray's test was negative.  There was a well-healed 
surgical scar without keloid formation over the knee.  Knee 
flexion was to approximately 110-to-120 degrees, with some 
pain on flexion.  Extension was reportedly full.  Neurologic 
examination was intact.  X-rays showed moderately severe 
degenerative changes in the knee.  The assessments were right 
knee pain, status post surgeries, with radiographic evidence 
of degenerative changes and mild effusion; and skin eczema.  

In March 1999, the veteran testified at a personal hearing at 
the RO.  Pertinent to his anal fissure disability, he 
testified that he had symptoms of anal itching and fecal 
leakage, with occasional bleeding.  The fecal drainage was 
described as daily, that it stained his underwear, and that 
he utilized toilet tissue rather than a pad for protection.  
He testified that he normally went to the bathroom once or 
twice a day; and that he changed the toilet tissue 3-4 times 
a day.  Pertinent to his skin, the veteran testified that 
during hot weather, he experienced scaling and itching, as 
well as discoloration.  He denied any drainage from the areas 
of scaling and itching.  He stated that the condition was 
seasonal, and worsened during summertime when it would become 
very itchy; and that normally, it was a slight minor itch 
"which I can bear."  Pertinent to his right knee, the 
veteran testified that he experienced persistent locking, on 
a daily basis.  He indicated he had fallen on one occasion 
due to his knee instability.  He also complained of pain and 
swelling in the knee.

In June 2000, the Board remanded the case to the RO for VA 
examinations to determine the severity of the service-
connected disabilities.

In August 2000, the veteran submitted a series of black-and-
white photographs, marked with arrows purporting to show 
areas of skin discoloration about the neck, torso, back, and 
shoulders.  Also submitted was an August 2000 VA outpatient 
treatment record.  That August 2000 VA record indicated that 
the veteran complained of mild knee pain and a chronic rash.  
Examination revealed partial skin discoloration of the neck 
and thorax.  Degenerative changes in the knee without 
effusion were noted.  Medicated ointment and Naprosyn were 
prescribed for tinea versicolor and osteoarthritic knee pain, 
respectively.  

On September 25, 2000 VA examination (with October 2000 
addendum), the veteran complained of right knee pain on 
prolonged standing or walking and occasional swelling.  He 
also complained of white patches and itching all over his 
skin.  He complained of intermittent bowel incontinence.  He 
denied weakness or numbness in the legs and denied perineal 
pain, hematochezia, hematemesis or melena.  He stated that he 
did not have anal bleeding, except when he underwent rectal 
examinations by physicians.  He reported taking pain 
medication.  The examiner noted multiple white patches all 
over the veteran's body, especially on the front of the 
chest, noted to be consistent with tinea versicolor.  There 
was no evidence of chronic ulcerations, abrasions, or any 
discharge at the site of the lesions, or evidence of other 
scarring.  The veteran had right knee flexion to 135 degrees, 
extension to 15 degrees, medial rotation to 30 degrees, and 
lateral rotation to 40 degrees.  McMurray, Lachman, and 
drawer tests [for joint stability assessment] were negative.  
There was no evidence of effusion.  Neurologic examination 
was normal.  The examiner noted that although the veteran 
refused rectal examination, there was evidence of fecal 
soiling of his underwear which indicated that he had 
incontinence that might be secondary to a lax rectal 
sphincter from anal fissure surgery.  A history of anal 
fissure surgery in 1980 was noted.  There was no evidence of 
external ulcerations or discharge at the anal area.  Stool 
guaiac was negative [for blood].  The impressions were 
history of right knee pain, status post surgery times three; 
tinea versicolor with active lesions all over the body and 
itching; and history of anal fissure with some rectal 
incontinence secondary to a lax rectal sphincter without 
evidence of anal fissure or chronic ulceration.

In said October 2000 addendum to that examination, the 
examiner noted that the veteran's knee joint movement did not 
change with varying resistance and that his range of motion 
remained the same.  The examiner also stated there was no 
evidence of incoordination of the joint, weakened movement, 
or excessive fatigability; and that the veteran did not have 
any objective loss on the clinical examination and no 
additional limits on functional ability during flare-ups.


Analysis

Anal Fissure

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures, warrants a 20 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2001).  

During the periods prior, and on and subsequent, to September 
25, 2000, the clinical evidence does not show any active anal 
fissure, hemorrhoids, or persistent rectal bleeding.  Since 
the maximum rating under Diagnostic Code 7336 is 20 percent, 
a higher evaluation for an anal fissure with drainage for 
either period would not be warranted under that Code.  

Where there is impairment of sphincter control, with complete 
loss of sphincter control, a 100 percent rating is assigned.  
With extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent rating is warranted.  When there is 
occasional involuntary bowel movements, necessitating wearing 
of pad, a 30 percent evaluation is assigned.  Constant 
slight, or occasional moderate leakage is assigned a 10 
percent rating.  38 C.F.R. §  4.114, Diagnostic Code 7332 
(2001).

During the period prior to September 25, 2000, the clinical 
evidence did not show impairment of sphincter control with 
extensive leakage and fairly frequent involuntary bowel 
movements, or occasional involuntary bowel movements, 
necessitating wearing of a pad.  At a March 1999 RO hearing, 
the veteran testified that he had symptoms of anal itching 
and fecal leakage, with occasional bleeding.  The fecal 
drainage was described as daily, that it only stained his 
underwear, and that he utilized toilet tissue rather than a 
pad for protection.  He testified that he normally went to 
the bathroom once or twice a day; and that he changed the 
toilet tissue 3-4 times a day.  It is the Board's finding 
that impairment of sphincter control with extensive leakage 
and fairly frequent involuntary bowel movements or occasional 
involuntary bowel movements, necessitating wearing of a pad 
has neither been specifically contended nor clinically shown 
for the period prior to September 25, 2000.  

The September 25, 2000 VA examination report documents some 
fecal leakage secondary to lax rectal sphincter, but this was 
described as only soiling of underwear.  In fact, on said VA 
examination, the veteran stated that he had only intermittent 
bowel incontinence.  It is the Board's finding that 
impairment of sphincter control with extensive leakage and 
fairly frequent involuntary bowel movements has neither been 
specifically contended nor clinically shown for the period on 
and subsequent to September 25, 2000.  

Consequently, the Board concludes that based upon the 
evidentiary record, an evaluation in excess of 20 percent for 
an anal fissure with drainage, for the period prior to 
September 25, 2000 or an increased evaluation in excess of 30 
percent for said disability, for the period on and subsequent 
to September 25, 2000, is not warranted.  The Board has also 
considered the provisions of 38 C.F.R. § 4.10 (2001) and 
associated provisions, which relate to functional loss.  
However, the 20 and 30 percent ratings in effect for the 
respective periods in question contemplate the veteran's 
symptomatology and more than adequately compensate him for 
any functional impairment from the service-connected anal 
fissure with drainage.  

An extraschedular evaluation for either period in question is 
not warranted, since the evidence does not show that the 
service-connected anal fissure with drainage presented or 
presents such an unusual or exceptional disability picture as 
to render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1) (2001).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against this claim for the aforestated reasons, 
that doctrine is not applicable.  38 U.S.C.A. § 5107 (Supp. 
2001); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Tinea Versicolor

The veteran's service-connected tinea versicolor is 
manifested by skin discoloration and complaints of itching 
and dry skin.  Diagnostic Code 7806 pertains to eczema and is 
an appropriate diagnostic code to rate the veteran's tinea 
versicolor.  See 38 C.F.R. § 4.20.  Diagnostic Code 7806 
provides that eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant, a 50 percent rating is warranted.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  

The currently assigned 10 percent rating contemplates the 
veteran's complaints of exfoliation of dry, scaling skin, and 
itching on an exposed and extensive surface, i.e., his torso, 
back, neck and shoulders.  However, the veteran's condition 
does not more nearly approximate the criteria for a 30 
percent rating.  There is no clinical evidence of any 
exudation or constant itching.  The veteran in fact denied 
any oozing lesions at the hearing on appeal.  A significant 
piece of evidence is his hearing testimony that the skin 
condition was seasonal, and worsened during summertime when 
it would become very itchy; and that normally, it was a 
slight minor itch "which I can bear."  It is also 
significant that excoriations were not clinically reported on 
said VA examination, which suggests that his itching is not 
constant.  Also, there is no indication of marked 
disfigurement by reason of his tinea versicolor.  The VA 
medical examination report notes only whitish areas of skin 
and the photographs submitted by the veteran show, at most, 
certain small areas of skin discoloration.  The Board also 
notes that the areas affected are, for the most part, areas 
that would be covered by a shirt in most situations, with the 
possible exception of a small area of skin on the posterior 
neck.  Neither the examination report nor the photographs 
indicate any open lesions, extensive lesions, or markedly 
disfiguring tinea versicolor.  

Consequently, the Board concludes that based upon the 
evidentiary record, an evaluation in excess of 10 percent for 
tinea versicolor is not warranted.  The Board has also 
considered the provisions of 38 C.F.R. § 4.10 and associated 
provisions, which relate to functional loss.  However, the 10 
percent rating in effect contemplates the veteran's 
symptomatology and more than adequately compensates him for 
any functional impairment from the service-connected skin 
disorder.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected skin 
disorder presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1) (2001).  

Since the preponderance of the evidence is against allowance 
of this appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


Right Knee

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The veteran is currently in receipt of a 20 percent rating 
for his right knee, assigned pursuant to 5010-5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis) 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  

Diagnostic Code 5260 provides a 20 percent evaluation where 
leg flexion is limited to 30 degrees.  A 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides a 20 percent evaluation where 
leg extension is limited to 15 degrees.  A 30 percent 
evaluation requires extension limited to 20 degrees.  A 40 
percent evaluation requires extension limited to 30 degrees.  
Where leg extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

A review of the medical evidence in this case clearly shows 
that the veteran does not meet the rating criteria for 
assignment of more than a 20 percent rating based on 
limitation of motion of the right knee, since the recent VA 
examination report reveals that the right knee exhibits 15 
degrees' extension and 135 degrees' flexion of motion.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
this case, however, the examiner who conducted the September 
2000 VA examination clearly considered the veteran's 
complaints of pain on use.  However, there was no objective 
evidence of fatigability, incoordination, instability, 
atrophy, or weakness of the right knee; and the examiner 
specifically opined that the right knee motion was not 
additionally limited and there was no objective evidence of 
additional functional loss during flareups.  

The Board further notes that VA General Counsel opinions have 
provided that when a knee disorder is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 and a veteran also 
has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  See VAOPGCPREC 9-98 (August 14, 1998) 
(63 Fed. Reg. 56,704 (1998)); VAOPGCPREC 23-97 (July 1, 1997) 
(62 Fed. Reg. 63,604 (1997)).

Diagnostic Code 5257 provides a 10 percent rating where there 
is slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent rating requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  

The clinical evidence does not reveal any ligamentous laxity 
or instability of the right knee.  Significantly, the 
ligaments were intact on April 1998 VA examination.  
Furthermore, right knee joint stability testing was negative 
on more recent September 2000 VA examination; gait was 
normal; the right knee exhibited 15 degrees' extension and 
135 degrees' flexion of motion; and no objective evidence of 
other significant right knee functional impairment was 
clinically reported.  As such, the veteran does not warrant 
assignment of an evaluation in excess of 20 percent under 
Diagnostic Code 5257, 5260, or 5261; and does not warrant 
assignment of separate ratings for the right knee disability 
based on arthritis and instability, since instability has not 
been shown.  

The Board finds no basis upon which to assign a higher 
disability evaluation.  Specifically, the evidence shows no 
symptomatic scarring from right knee surgery or any nerve 
impairment resulting in additional and distinct disability so 
as to warrant a separate rating assignment.  See 38 C.F.R. 
§§ 4.14, 4.118, 4.124a (2001).  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected skin 
disorder presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1) (2001).  

Since the preponderance of the evidence is against allowance 
of this appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable. 


ORDER

An increased rating in excess of 20 percent for an anal 
fissure with drainage, for the period prior to September 25, 
2000; an increased rating in excess of 30 percent for an anal 
fissure with drainage, for the period on and subsequent to 
September 25, 2000; an increased rating in excess of 10 
percent for tinea versicolor of the neck, arms, trunk and 
back; and an increased rating in excess of 20 percent for 
residuals of a right knee injury, post-operative with 
degenerative joint disease, are denied.  The appeal is denied 
in its entirety. 


		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

